DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 7-28-2021. 

Allowable Subject Matter
3.	Claims 1-20 allow.

4.	The following is an examiner’s statement of reasons for allowance:

	Examiner notices Neumeyer 2012/0082329 Fig 2 disclose a behind the ear device that includes a tube/cable 204 and an earbud 202 that includes an in ear sensor 228, which is different from the applicant’s hearing device that shows in Figs 1- 2 of the applicant’s specification.  Applicant’s Fig 1 shows a cable 26 of a hearing device can be adapted to a sensor 22 and applicant’s Fig 2 shows the sensor 22 is in contact with a portion 24 (pinna) and an earpiece 18 (fig 1) is disposed in the ear canal 20 of the user.

	Therefore, Neumeyer does not disclose the claimed limitation as recited in claim 1, “a cable that operatively connects the sensor to the earpiece, wherein the cable is biased to
maintain contact between the sensor and the portion of the ear of the wearer when the earpiece is disposed in the ear canal of the wearer.”

5. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE X DANG/Examiner, Art Unit 2653            

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653